DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHRISTOPHER DESILIEN,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1140

                          [January 27, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 502007CF014796AXXXMB.

  Rachael E. Reese of O’Brien Hatfield Reese, P.A., Tampa, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.